OPINION BY
JUDD, J.
This case comes from the Circuit Court of the Second Judicial Circuit, on a point of law reserved at the request of the parties, in substance as follows: "Whether a lease by *764defendant’s grantor to one Kaiaholokuaau, plaintiff’s deceased intestate, was determined by the death of said intestate, the lease being for nine years, and containing no words of limitation, as “his executors, administrators,” etc.
The general doctrine is clear that an estate for years is a chattel interest, and passes to personal representatives. See 1 Washburn, R. P. p. 313.
In 1 Greenleaf’s Cruise R. P. title YIN., p. 246, it is laid down “that estates for years do not descend to the heir of the person who died possessed of them; but vest in his executors, or administrators like any other chattel.”
See also Id. p. 255. “Estates for years being chattel interests and vesting in executors or administrators, are subject to the payment of simple contract debts, and are also liable to be sold by execution for the payment of debts due by judgment.”
“A lessee may part with his whole term unless restrained by a particular agreement.”
Now, if a lease for years containing no covenant not to assign, and not containing words of limitation to executors, administrators or assigns — were so assigned, such an assignment, if defendant’s position be sound, would be defeated by the death of the assignor, after he had parted with his interest.
In Taylor’s Landlord and Tenant, S. 434, we find it laid down: “So if a lease be made to a man for twenty years, without naming his executors, administrators or assigns, the executor or administrator shall, notwithstanding, have it during the term.”
Shepherd’s Touchstone, 468 is cited to sustain this.
We find a note in 1 Washburn, R. P. p. 313, as follows: “ It is usual in a lease to demise to the lessee his executors and administrators;’ but such words of limitation are unnecessary.”
We are not aware that this law has ever been disputed, *765and accordingly order judgment to be entered on the verdict for the plaintiff.
E. Preston for plaintiff.
W. R. Castle for defendant.
Honolulu, January 18th, 1877.